Case 1:19-cr-00869-ER Document 108-3 Filed 09/10/21 Page 1 of 2




               Exhibit C
SEC Form 4                           Case 1:19-cr-00869-ER Document 108-3 Filed 09/10/21 Page 2 of 2
              FORM 4                              UNITED STATES SECURITIES AND EXCHANGE COMMISSION
                                                                                             Washington, D.C. 20549
                                                                                                                                                                                    OMB APPROVAL
      Check this box if no longer subject to          STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                           OMB Number:                    3235-0287
      Section 16. Form 4 or Form 5                                                                                                                                           Estimated average burden
      obligations may continue. See                                                                                                                                          hours per response:                   0.5
      Instruction 1(b).                                             Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                           or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                  2. Issuer Name and Ticker or Trading Symbol                                 5. Relationship of Reporting Person(s) to Issuer

 BLUMBERG DAVID                                                           ICONIX BRAND GROUP, INC. [ ICON ]                                           (Check all applicable)
                                                                                                                                                                Director                  10% Owner
                                                                                                                                                                Officer (give title       Other (specify
                                                                                                                                                          X below)                        below)
 (Last)                   (First)                 (Middle)                3. Date of Earliest Transaction (Month/Day/Year)
                                                                          10/30/2014                                                                                        See Remarks
 C/O ICONIX BRAND GROUP, INC.,
 1450 BROADWAY
                                                                          4. If Amendment, Date of Original Filed (Month/Day/Year)                    6. Individual or Joint/Group Filing (Check Applicable
                                                                                                                                                      Line)
(Street)
                                                                                                                                                            X    Form filed by One Reporting Person
 NEW YORK                 NY                      10018
                                                                                                                                                                 Form filed by More than One Reporting
                                                                                                                                                                 Person
 (City)                   (State)                 (Zip)

                                               Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                              2. Transaction     2A. Deemed             3.             4. Securities Acquired (A) or             5. Amount of         6. Ownership           7. Nature
                                                             Date               Execution Date,        Transaction    Disposed Of (D) (Instr. 3, 4 and 5)       Securities           Form: Direct           of Indirect
                                                             (Month/Day/Year)   if any                 Code (Instr.                                             Beneficially         (D) or Indirect        Beneficial
                                                                                (Month/Day/Year)       8)                                                       Owned Following      (I) (Instr. 4)         Ownership
                                                                                                                                                                Reported                                    (Instr. 4)
                                                                                                                                     (A) or                     Transaction(s)
                                                                                                       Code    V      Amount                  Price
                                                                                                                                     (D)                        (Instr. 3 and 4)

Common Stock                                                  10/30/2014                                M               30,000         A         $20.02             147,097                D
Common Stock                                                  10/30/2014                                 S              30,000         D      $39.9894(1)           117,097                D
Common Stock                                                  10/30/2014                                 S              8,157          D      $39.8202(2)           108,940                D

                                                 Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                            (e.g., puts, calls, warrants, options, convertible securities)
1. Title of   2.              3. Transaction       3A. Deemed          4.             5. Number        6. Date Exercisable and       7. Title and Amount    8. Price of   9. Number of     10.                11. Nature
Derivative    Conversion      Date                 Execution Date,     Transaction    of               Expiration Date               of Securities          Derivative    derivative       Ownership          of Indirect
Security      or Exercise     (Month/Day/Year)     if any              Code (Instr.   Derivative       (Month/Day/Year)              Underlying             Security      Securities       Form:              Beneficial
(Instr. 3)    Price of                             (Month/Day/Year)    8)             Securities                                     Derivative Security    (Instr. 5)    Beneficially     Direct (D)         Ownership
              Derivative                                                              Acquired                                       (Instr. 3 and 4)                     Owned            or Indirect        (Instr. 4)
              Security                                                                (A) or                                                                              Following        (I) (Instr. 4)
                                                                                      Disposed                                                                            Reported
                                                                                      of (D) (Instr.                                                                      Transaction(s)
                                                                                      3, 4 and 5)                                                                         (Instr. 4)

                                                                                                                                                Amount
                                                                                                                                                or
                                                                                                                                                Number
                                                                                                       Date            Expiration               of
                                                                       Code     V     (A)   (D)        Exercisable     Date          Title      Shares

Option
                                                                                                                                     Common
(right to        $20.02             10/30/2014                          M                   30,000      12/17/2007     12/17/2014
                                                                                                                                      Stock
                                                                                                                                                30,000          $0.00           0               D
buy)
Explanation of Responses:
1. The reported securities were executed in multiple trades with prices ranging between $39.84 and $40.19, with an average price of $39.9894 per share. The reporting person hereby undertakes to provide, upon
request, to the SEC Staff, the Issuer or a security holder of the issuer, full information regarding the number of shares and prices at which the transactions were effected.
2. The reported securities were executed in multiple trades with prices ranging between $39.72 and $39.89, with an average price of $39.8202 per share. The reporting person hereby undertakes to provide, upon
request, to the SEC Staff, the Issuer or a security holder of the issuer, full information regarding the number of shares and prices at which the transactions were effected.
Remarks:
Executive Vice President - Head of Strategic Investment

                                                                                                                                /s/ Brian Snyderman                        10/31/2014
                                                                                                                                ** Signature of Reporting Person
                                                                                                                                              Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
